 
Exhibit 10(n)(13)
AMENDMENT NO. 12
TO
ALLTEL CORPORATION 401(k) PLAN
(January 1, 2001 Restatement)


WHEREAS, Alltel Corporation (the "Company") maintains the Alltel Corporation
401(k) Plan, as amended and restated effective January 1, 2001, and as
subsequently amended (the "Plan"); and
 
WHEREAS, the Company desires further to amend the Plan;
 
NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan in the
respects hereinafter set forth:
 
Effective as of July 1, 2006, a new Appendix C is added to the Plan to provide
as follows:


APPENDIX C


Notwithstanding any terms in the Plan to the contrary, in determining when an
Employee who satisfies the requirements specified in this Appendix C first
completes an Hour of Service for purposes of Section 10.01(b), the terms of this
Appendix C shall govern.


In determining when an Employee first completes an Hour of Service for purposes
of Section 10.01(b), the Employee's period or periods of employment with an
employer described in this Appendix C shall be considered if such period or
periods of employment would have been taken into account under the Plan had such
period or periods of employment been service with a member of the Controlled
Group. Notwithstanding any other provision of the Plan or this Appendix C, there
shall be no duplication of service (including hours of service) by reason of
service (or hours of service) in respect of any single period or otherwise.



 
(a)
For an Employee who was an employee of Amarillo Celltelco or related entity
("Cellular One of Amarillo") immediately prior to July 1, 2006, and became an
Employee on July 1, 2006, the Employee's period or periods of employment with
Cellular One of Amarillo.



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 12 to the Alltel Corporation 401(k) Plan (January 1, 2001
Restatement) to be executed on this 27th day of June, 2006.
 
ALLTEL CORPORATION




By: /s/ Scott T. Ford                                            
Title: President and Chief Executive Officer




 